Order entered September 18, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01287-CV

     IN RE PHYICIANS AND ALLIED HEALTH PROFESSIONALS GROUP, P.A.
             F/K/A MEDICAL EDGE HEALTHCARE GROUP, Relator

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                                  Trial Court Cause No.

                                           ORDER
       The Court has before it relator’s petition for writ of mandamus. We request that real

party in interest and respondent file any responses by September 30, 2013.


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE